Citation Nr: 1206860	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of L5-S1 with spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran initially requested a Video Conference Hearing, which was scheduled for September 23, 2005.  However, the RO contacted that Veteran in September 2005, at which time he requested to cancel the scheduled Video Conference Hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for DJD of L5-S1 with spondylosis.

The Veteran contends that his back injury occurred in 1989 or 1990, when he was serving in the Army National Guard.  Specifically, the Veteran stated that he injured his back when he jumped off the back of a truck and landed on the ground.  Additionally, he reported that he felt needles and pins in his back and had a sharp-shooting pain down into his legs.  

While the record contains the Veteran's periodic screening examinations and some service treatment records from his time in the Army National Guard, it does not appear that all of his service treatment records have been obtained.  Specifically, the Veteran's entrance and discharge examinations, and service treatment records for his period of active duty from April 1969 to March 1971 are not contained in the claims file.  The file contains a records request for these records, with a response that states that the requested records were mailed.   However, in the February 2004 Statement of the Case, the RO noted that they reviewed the Veteran's service medical records dated from October 20, 1973 to January 25, 1992.  Therefore, it is unclear to the Board if the RO ever received the Veteran's active duty service treatment records from April 1969 to March 1971.  Furthermore, the file contains the Veteran's National Guard dates, however, it is unclear to the Board the specific dates for all of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the National Guard of Mississippi.  

The law provides that active military service is active duty; any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty is active service. Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the Veteran's appeal, VA should attempt to obtain a complete copy of the Veteran's service personnel and treatment records before the Board renders a decision in this case.  Specifically, the RO/AMC should confirm all of the Veteran's Army National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1) Contact the National Personnel Records Center, and/or any other appropriate agency, and request copies of the Veteran's complete service treatment records, to include records during the Veteran's period of active duty from April 1969 to March 1971.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2) Contact the Mississippi Adjutant General, and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  Specifically, the RO/AMC should confirm all of the Veteran's Army National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


